           Case 2:21-cv-00050-BJR Document 13 Filed 02/09/21 Page 1 of 3



1                                                                      Hon. Barbara J. Rothstein
2

3

4

5

6

7                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
8                                      AT SEATTLE
9      CADECUS LLC d/b/a CAFE RACER,
       individually and on behalf of all others             No. 2:21-cv-00050 BJR
10     similarly situated,
                                                            STIPULATION AND ORDER TO
11                                     Plaintiff,           EXTEND DEADLINE TO FILE
                                                            ANSWER OR OTHERWISE
12               v.                                         RESPOND TO COMPLAINT
                                                            [DKT. 1]
13     SCOTTSDALE INSURANCE COMPANY,
14                                     Defendant.
15
                                            STIPULATION
16
            The parties, Plaintiff Cadecus LLC d/b/a Cafe Racer (“Plaintiff”), and Defendant
17
     Scottsdale Insurance Company (“Defendant”), hereby stipulate as follows:
18
            1.        Defendant Scottsdale filed a Notice of Appearance on February 8, 2021
19
     (Dkt. 10).
20
            2.        Pursuant to the Court’s Minute Entry entered on January 25, 2021
21
     (Dkt. 8), counsel for the parties met and conferred by phone on February 8, 2021.
22
            3.        The deadline for Defendant to answer or otherwise respond to Plaintiff’s
23
     Class Action Complaint (Dkt. 1) is February 11, 2021.
24
            4.        The parties have agreed to extend the deadline for Defendant to answer or
25
     otherwise respond to the Complaint to February 25, 2021.
26

                                                                                      LAW OFFICES OF

      STIP. & ORD. TO EXTEND TIME TO ANSWER OR                           MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                600 University Street, Suite 2700
      RESPOND TO COMPL. (No. 2:21-cv-00050 BJR) – Page 1                        Seattle, Washington 98101-3143
                                                                                         (206) 467-1816
           Case 2:21-cv-00050-BJR Document 13 Filed 02/09/21 Page 2 of 3



1           5.      The parties shall adhere to all other deadlines and orders entered in this
2    action including all obligations to meet and confer.
3           6.      This Stipulation will not cause any party prejudice or undue delay and is
4    designed to facilitate orderly case management.
5           IT IS SO STIPULATED.
6           DATED this 8th day of February, 2021.
7                                          McNAUL EBEL NAWROT & HELGREN PLLC
8                                          By:   s/Robert M. Sulkin
                                                   Robert M. Sulkin, WSBA No. 15425
9                                                  Malaika M. Eaton, WSBA No. 32537
                                                   Daniel A. Fiedler, WSBA No. 56436
10
                                           600 University Street, Suite 2700
11                                         Seattle, Washington 98101-3143
                                           Telephone (206) 467-1816
12                                         rsulkin@mcnaul.com
                                           meaton@mcnaul.com
13                                         dfiedler@mcnaul.com
14                                         Attorneys for Defendant Scottsdale Insurance
                                           Company
15
                                           KELLER ROHRBACK L.L.P.
16
                                           By:   s/Amy Williams-Derry
17                                                 Amy Williams-Derry, WSBA No. 28711
                                                   Lynn L. Sarko, WSBA No. 16569
18                                                 Ian S. Birk, WSBA No. 31431
                                                   Gretchen Freeman Cappio, WSBA No. 29576
19                                                 Irene M. Hecht, WSBA No. 11063
                                                   Karin B. Swope, WSBA No. 24015
20                                                 Nathan Nanfelt, WSBA No. 45273
21                                         1201 Third Avenue, Suite 3200
                                           Seattle, Washington 98101
22                                         Telephone (206) 623-1900
23

24

25

26

                                                                                       LAW OFFICES OF

      STIP. & ORD. TO EXTEND TIME TO ANSWER OR                            MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                                 600 University Street, Suite 2700
      RESPOND TO COMPL. (No. 2:21-cv-00050 BJR) – Page 2                         Seattle, Washington 98101-3143
                                                                                          (206) 467-1816
           Case 2:21-cv-00050-BJR Document 13 Filed 02/09/21 Page 3 of 3



1                                        awilliams-derry@kellerrohrback.com
                                         lsarko@kellerrohrback.com
2                                        ibirk@kellerrohrback.com
                                         ihecht@kellerrohrback.com
3                                        kswope@kellerrohrback.com
                                         nnanfelt@kellerrohrback.com
4

5                                        By:     s/Alison Chase
                                                   Alison Chase, pro hac vice forthcoming
6
                                         801 Garden Street, Suite 301
7                                        Santa Barbara, California 93101
                                         Telephone (805) 456-1496
8                                        achase@kellerrhohrback.com
9                                        Attorneys for Plaintiff and the Proposed Classes
10
                                             ORDER
11
            Having reviewed the foregoing Stipulation of the parties, and finding that good
12
     cause exists for the requested relief, now, therefore, the Court HEREBY GRANTS the
13

14   Stipulation.

15          IT IS ORDERED that Defendant may answer or otherwise respond to Plaintiff’s
16   Complaint on or before February 25, 2021.
17
             IT IS SO ORDERED.
18
             DATED this 9th day of February, 2021.
19

20

21                                       Honorable Barbara J. Rothstein
                                         United States District Court Judge
22
     ///
23

24

25

26

                                                                                     LAW OFFICES OF

      STIP. & ORD. TO EXTEND TIME TO ANSWER OR                          MCNAUL EBEL NAWROT & HELGREN PLLC
                                                                               600 University Street, Suite 2700
      RESPOND TO COMPL. (No. 2:21-cv-00050 BJR) – Page 3                       Seattle, Washington 98101-3143
                                                                                        (206) 467-1816
